DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements as described in the specification.  
Figure 4 appears to be missing multiple elements which are discussed in the specification.  Paragraph [0050] discusses element 404.  Paragraph [0051] discusses element 414 and 416.  Paragraph [0052] discusses element 434, 436, 438, and 440.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” has been used to designate both previous state and future state.  Paragraph [0051] and [0052] discuss this element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Visualization of products associated with an organization location.


Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claim 1, the claim recipes “one or more related product identifiers” and “a plurality of product identifiers”.  One of ordinary skill may read these as referring to the same element, or referring to distinct elements.  It is unclear how these product identifiers relate to one another.  For examination purposes these claim limitations have been interpreted as referring to distinct subsets of the superset of product identifiers.  It is suggested that the claim be amended to clarify the relationship between the individual product identifiers recited.  Claims 8 and 15 appear to recite substantially similar limitations and are objected to and have been interrupted using the same rational.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, the claim recites “a product identifier”.  This claim lacks antecedent basis as the claim has previously define “one or more related product identifiers” and “a plurality of product identifiers”.  It is unclear if applicant is attempting to define a new element, or attempting to refer to a previously defined element.  For examination purposes this claim limitation has been construed to mean –a respective product identifier, wherein the respective product identifier is one of the plurality of product identifiers--.  Claims 9 and 16 appear to recite substantially similar limitations and are rejected and have been interrupted using the same rational.

With regard to claim 3, the claim recites “wherein determining the first product cluster of the one or more product clusters comprises.” This claim limitation lacks antecedent basis as no first product cluster has been recited as being determined within the claim.  For examination purposes this claim limitation has been construed to mean – wherein determining one or more product clusters further comprises:--.  Claims 10 and 17 appear to recite substantially similar limitations and are rejected and have been interrupted using the same rational.

With regard to claim 4, the claim recites “determining a per-unit cost” twice.  This claim limitation lacks antecedent basis.  For examination purposes this claim limitation has been construed to mean – determining a product per-unit cost… determining a substitute per-unit cost--.  Claims 11 and 18 appear to recite substantially similar limitations and are rejected and have been interrupted using the same rational.

With regard to claim 4, the claim recites “generating, based on the plurality of alternative transactions, a standardization construct …”.  This claim limitation lacks antecedent basis as the parent claim has already define generating a standardization construct.  For examination purposes this claim limitation has been construed to mean -- generating, based on the plurality of alternative transactions, a second standardization construct … --.  Claims 11 and 18 appear to recite substantially similar limitations and are rejected and have been interrupted using the same rational.

With regard to claim 5, the claim recites “generating a plurality of rank levers associated with the first location identifier”.  This claim limitation lacks antecedent basis.  For examination purposes this claim limitation has been construed as –generating a plurality of rank levers associated with the at least one location identifier--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai [WO2011/125787] (citations made to machine translation provided).

	With regard to claim 1, Ochiai teaches A method comprising: 
receiving, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determining, based on the plurality of records, one or more product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) comprising one or more related product identifiers (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associating, based on the one or more product clusters, a plurality of product identifiers (Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) with the at least one location identifier (Ochiai, ¶65 “inventory quantity is shown for each store ID and the product ID).; 
generating a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to ; 
receiving, via a user interface, a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); and 
providing, at the user interface, a visualization comprising the standardization construct as displaying the email to the user (Ochiai, ¶143) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to the user’s delivery address (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB”).  

With regard to claims 2, 9 and 16 Ochiai further teaches wherein each of the plurality of records comprises a product identifier (Ochiai, ¶65 “product ID”), a quantity (Ochiai, ¶65 “inventory quantity”), a date, and a location identifier as the store ID indicates the store where the product is located (Ochiai, ¶65 “store ID”).  

With regard to claims 3, 10 and 17 Ochiai further teaches wherein determining the first product cluster of the one or more product clusters comprises: 
associating each product identifier with a first product cluster identifier (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
determining one or more substitute product identifiers for each product identifier (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”); 
determining a plurality of attributes as the criteria used, such as being meat, or beef (Ochiai, ¶191 “product classification set by various criteria can be used.  For example, meat compose of beef, chicken, pork, etc. Can be classified as one product category… beef composed of beef shoulder loin, beef rib loin, beef rose and the like can be classified as one product category”) associated with each product identifier (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); and 
determining, based on the plurality of attributes as the criteria used, such as being meat, or beef (Ochiai, ¶191 “product classification set by various criteria can be used.  For example, meat compose of beef, chicken, pork, etc. Can be classified as one product category… beef composed of beef shoulder loin, beef rib loin, beef rose and the like can be classified as one product category”) associated with each product identifier (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”) and the one or more substitute product identifiers for each product identifier as the other product IDs in the class (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”; ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”), a first product cluster as the product classification ID (Ochiai, ¶191).  

wherein generating the standardization construct comprises: 
determining a per-unit cost (Ochiai, ¶65 “selling price”) for each product identifier (Ochiai, ¶65 “product ID of the product”) associated with the first product cluster identifier (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”); 
determining a per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”);  4437826.0025U1 MCKP-1508 
generating a plurality of alternative transactions indicative of a cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”) between each product identifier associated with the first product cluster identifier as the out-of-stock product (Id) and each respective substitute product identifier as the substitute product (Id); and 
generating, based on the plurality of alternative transactions, a standardization construct as the proposal 525 in the email (Ochiai, ¶143 “a correspondence confirmation email”; ¶145 “When presenting the proposal 525”) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to the user’s delivery address .  

With regard to claims 6 and 13 Ochiai further teaches further comprising storing the standardization construct associated with the at least one location identifier (Ochiai, ¶153 “the system control unit 14 overwrites and updates the product ID of the missing product with the product ID of the alternative product presented in the proposal 525 of the correspondence confirmation email”) in a database (Ochiai, ¶72 “order reception DB 127).  

	With regard to claim 8, Ochiai teaches A non-transitory computer-readable storage medium comprising computer- executable instructions that, when executed by a computing device, cause the computing device to: 
receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determine, based on the plurality of records, one or more product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID comprising one or more related product identifiers (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the one or more product clusters, a plurality of product identifiers (Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) with the at least one location identifier (Ochiai, ¶65 “inventory quantity is shown for each store ID and the product ID).; 
generate a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to the user’s delivery address (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB”); 
receive, via a user interface, a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); and 
provide, at the user interface, a visualization comprising the standardization construct as displaying the email to the user (Ochiai, ¶143) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to the user’s delivery address (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB”).  

 A system comprising: an interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”) configured to receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
	a processor configured (Ochiai, ¶54 “server”) to: 
determine, based on the plurality of records, one or more product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) comprising one or more related product identifiers (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the one or more product clusters, a plurality of product identifiers (Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) with the at least one location identifier (Ochiai, ¶65 “inventory quantity is shown for each store ID and the product ID).; and
generate a standardization construct (Ochiai, ¶143 “a correspondence confirmation email”) associated with the at least one location identifier as the ; and 
the interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”) further configured to:
receive, via a user interface, a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”); 
provide, at the user interface, a visualization comprising the standardization construct as displaying the email to the user (Ochiai, ¶143) associated with the at least one location identifier as the contents of the email must include replacement items that are able to be delivered to the user’s delivery address (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Levy [9830635].

With regard to claims 5 and 12 Ochiai further teaches where the product is associated with the first location identifier (Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”).  Ochiai does not explicitly teach a plurality of rank levers.  Levy teaches generating a plurality of rank levers… as the scoring factors which are associated with each item (Levy, Column 15, lines 12-17 “The scoring factors database 240 can be configured to store factors and other information to enable the similarity score calculator 244 to analyze the attributes of a selected item and comparison items to generate similarity scores for each of those comparison items”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the identification of the alternative products as taught by Ochiai to make use of scoring factors as taught by Levy as it yields the predictable results of customizing the suggested alternative items to the user, thereby increasing the likelihood that the user will find the alternative item an appropriate replacement. 

With regard to claims 7, 14, and 20 Ochiai further teaches wherein the visualization of the standardization construct as the proposal 525 in the email (Ochiai, ¶143 “a correspondence confirmation email”; ¶145 “When presenting the proposal 525”) comprises one or more of a … indicative of the cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product between each product identifier associated with the first product cluster identifier as the out-of-stock product (Id) and each respective substitute product identifier as the substitute product (Id).  
Ochiai does not explicitly teach the visualization of the standardization construct comprising one or more of a chart or a graph.  Levy teaches wherein the visualization of the standardization construct comprises one or more of a chart or a graph (Levy, Column 4, lines 64-65 “show at least three different types of information using a single graph or chart”) indicative of the cost differential between (Levy, Column 5, lines 17-18 “the visualization 110 shows a third type of information, namely whether each item has a listing price that is within a predicted range of selling prices”) each product identifier as the selected items (Levy, Column 5, lines 63-65 “illustrate additional differences or similarities between a selected item and alternative items”) … and each respective substitute product identifier as the alternative items (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the substitution proposal 525 taught by Ochiai to display a graph as taught by Levy as it can be advantageous to illustrate additional differences or similarities between items, making it easier for the user to determine if a listed price difference may be explained by differing attributes of the products (Levy, Column 5, line 65 through Column 6, line 12).

wherein the processor is further configured to generate … associated with the first location identifier (Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”).  and to store the standardization construct associated with the at least one location identifier (Ochiai, ¶153 “the system control unit 14 overwrites and updates the product ID of the missing product with the product ID of the alternative product presented in the proposal 525 of the correspondence confirmation email”) in a database (Ochiai, ¶72 “order reception DB 127).  
Ochiai does not explicitly teach a plurality of rank levers.  Levy teaches generating a plurality of rank levers… as the scoring factors which are associated with each item (Levy, Column 15, lines 12-17 “The scoring factors database 240 can be configured to store factors and other information to enable the similarity score calculator 244 to analyze the attributes of a selected item and comparison items to generate similarity scores for each of those comparison items”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the identification of the alternative products as taught by Ochiai to make use of scoring factors as taught by Levy as it yields the predictable results of customizing the suggested alternative items to the user, thereby increasing the likelihood that the user will find the alternative item an appropriate replacement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/Primary Examiner, Art Unit 2158